Citation Nr: 0836898	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946, during World War II.
	
This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which determined that new and material 
evidence had been received to reopen service connection 
claims for bilateral hearing loss and tinnitus, and 
ultimately denied service connection for bilateral hearing 
loss and tinnitus.  However, the requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue the Board is required to address on appeal, 
despite the RO's action.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  As such, the issues are appropriately 
captioned as above. 

Herein, the Board reopens the service connection claims for 
bilateral hearing loss and tinnitus.  The reopened claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the 
veteran's service connection claims for bilateral hearing 
loss and tinnitus; the veteran was provided notice of the 
decision and of his appellate rights.

2.  The veteran did not appeal the April 2002 rating 
decision, and such decision became final.

3.  The evidence received since the RO's April 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's service connection claims for 
bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The RO's unappealled April 2002 decision that denied 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2002) (current version 
2007).

2.  Evidence received since the RO's April 2002 rating 
decision is new and material; the claim of entitlement to 
service connection for bilateral hearing loss is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Evidence received since the RO's April 2002 rating 
decision is new and material; the claim of entitlement to 
service connection for tinnitus is therefore reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the veteran's new and material evidence claims for bilateral 
hearing loss and tinnitus, the Board concludes that the VCAA 
does not preclude the Board from adjudicating this portion of 
the veteran's claims.  This is so because the Board is taking 
action favorable to the veteran by reopening his claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

B.  Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran initially filed a service connection claim for 
bilateral hearing loss and tinnitus in January 2002.  In an 
April 2002 rating decision, the RO, in pertinent part, denied 
service connection for bilateral hearing loss and tinnitus on 
the basis that there was no evidence that the claimed 
conditions exist.  Because the veteran did not submit a 
Notice of Disagreement to initiate appellate review and 
submit a Substantive Appeal to perfect an appeal of the RO's 
April 2002 rating decision, that determination became final, 
based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2002) (current version 2007).  

The evidence of record when the RO decided the claims in 
April 2002 included the veteran's service medical records 
(SMRs) and VA medical records not pertaining to the veteran's 
claimed bilateral hearing loss and tinnitus.      

In June 2006, the veteran sought to reopen his service 
connection claims for bilateral hearing loss and tinnitus.  
See June 2006 Statement in Support of Claim, VA Form 21-4138.  

Evidence associated with the claims folder since the prior 
final April 2002 rating decision includes statements and 
written argument submitted by or on behalf of the veteran, 
and VA medical records regarding the veteran's claimed 
bilateral hearing loss and tinnitus. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claims for 
bilateral hearing loss and tinnitus.  In this regard, the 
claims folder contains medical records from the VA Medical 
Center (VAMC) in Mountain Home, Tennessee, which shows 
complaints of and treatment for hearing loss and tinnitus.  
The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the bilateral 
hearing loss and tinnitus claims.  38 C.F.R. 3.156(a).  The 
newly received evidence is material in that it shows 
complaint and treatment for hearing loss and tinnitus, and 
that such disabilities may have been incurred during service, 
and therefore raises a reasonable possibility of establishing 
the claims.  See id.  As such, the Board finds that the VAMC 
Mountain Home medical records are considered new and material 
for the purpose of reopening the service connection claims 
for bilateral hearing loss and tinnitus, and such claims are 
therefore reopened.   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss has been 
received; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for tinnitus has been received; to this 
extent, the appeal is granted.


REMAND

The Board has herein reopened service connection for 
bilateral hearing loss and tinnitus.  Further development is 
necessary prior to analyzing the claims on the merits.  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

As noted, the veteran submitted VA medical records from the 
VAMC in Mountain Home, including a December 2005 audiology 
hearing evaluation note.  The December 2005 examiner 
determined that the veteran has hearing loss within normal 
limits in the right ear and moderate sensorineural hearing 
loss in the left ear, beginning at 3000 Hertz.  See December 
2005 Audiology Hearing Evaluation Report.  Significantly, 
however, although the examiner conducted an audiometric test, 
the audiogram is not of record.  See id.   It is unclear 
whether the veteran meets the criteria for a hearing loss 
disability.  As such, a determination cannot be made as to 
whether the veteran has a current disability of bilateral 
hearing loss for VA purposes, pursuant to 38 C.F.R. § 3.385.  

It is also unclear as to whether the veteran currently has 
tinnitus.  The December 2005 examiner noted the veteran's 
complaints of ringing tinnitus, but did not render a 
diagnosis.

Also, with regard to the etiology of the hearing loss and 
tinnitus, the December 2005 examiner opined that "it is as 
likely as not that hearing loss and tinnitus are service-
connected."  See December 2005 Audiology Hearing Evaluation 
Report.  The December 2005 examiner based his opinion on the 
veteran's reports that he served as a gunner without ear 
protection on a destroyer, and attributed his hearing loss 
and tinnitus to this experience.  However, the veteran's 
claimed in-service noise exposure as a gunner has not been 
substantiated.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the veteran currently has hearing loss and tinnitus, 
and if so, whether these disabilities are related to service.

Finally, although the RO complied with the mandates of the 
VCAA, an updated duty to assist letter should be sent to the 
veteran requesting evidence, such as a statement of a 
servicemember who served with the veteran, to substantiate 
his claim that he either served as a gunner in-service to 
corroborate his claimed in-service noise exposure.    

Accordingly, the case is REMANDED for the following action:

1.  VBA must issue a VCAA letter in order 
to ensure that all notification and 
development action required by the VCAA 
is completed, specifically to include 
sending a letter to the veteran which 
complies with the requirements of 38 
C.F.R. § 3.159(b) and notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran should be asked to submit any 
additional evidence regarding his claim 
of in-service noise exposure as a gunner, 
to include any buddy statements. 

2.  The RO should verify the veteran's 
military occupational specialty (MOS), 
to include his reported service as a 
gunner.  The claims file should be 
properly documented in this respect, 
particularly if the results are 
negative. 

3.  The RO should obtain and associate 
with the claims folder the December 
2005 audiogram report from the VAMC in 
Mountain Home.  The RO should also 
ensure that any outstanding records 
from the VAMC in Mountain Home are 
obtained and associated with the claims 
folder.    

4.  The veteran should be afforded VA 
audiological and "ear disease" 
examinations.  The claims file, a copy 
of this remand, and any additional 
evidence obtained pursuant to the 
requests above, should be made 
available to the examiners for review.  
The entire claims file must be reviewed 
by the examiners in conjunction with 
each examination and the reports should 
state that such review has been 
accomplished.

The VA examiner should note whether the 
veteran currently has bilateral hearing 
loss and tinnitus.  If so, the VA 
examiner should render opinions as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current bilateral hearing loss 
and tinnitus are related to the 
veteran's service. 

The examiner should reconcile any 
opinion with the veteran's service 
medical and personnel records, and the 
December 2005 audiology hearing 
evaluation note from the VAMC in 
Mountain Home.  The examiner is also 
requested to comment as to whether the 
veteran's reported history of exposure 
to noise as a gunner.  A complete 
rationale should be provided for any 
opinion.

5.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claims for bilateral hearing 
loss and tinnitus, taking into account 
any newly obtained evidence.  If the 
service connection claims for bilateral 
hearing loss and tinnitus remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case as 
to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.     

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


